BASCHAB, Judge,
concurring in the result.
Like Judge Wise, I concur with the decision to remand this case for additional findings, but I do not agree with all of the language or rationale the majority uses. The majority admits that the record “is sketchy at best”; “does not contain sufficient facts for this Court to properly evaluate Coventry’s claim that he was denied his right to a speedy trial”; and “is, at best, ambiguous as to each of the four Barker factors, and, given that ambiguity, any attempt to weigh those factors without more information would be premature.” Nevertheless, it then proceeds to discuss each of the Barker factors; to make several unsupported assumptions and judg*176ments, particularly with regard to the State’s actions and the propriety of presuming prejudice; and to reach conclusions with regard to some of the factors. At this point, such discussion, assumptions, judgments, and conclusions are inappropriate and are nothing more than unnecessary dicta. I would simply remand this case with instructions that the trial court conduct an evidentiary hearing and make specific findings of fact regarding each of the Barker factors. Accordingly, I respectfully concur in the result.